Case: 5:19-cv-00339-DCR-MAS Doc #: 50 Filed: 07/23/20 Page: 1 of 5 - Page ID#: 331




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

   LEROY GOOCH,                                   )
                                                  )
           Plaintiff,                             )       Civil Action No. 5: 19-339-DCR
                                                  )
   V.                                             )
                                                  )
   HOWMEDICA OSTEONICS                            )
   CORPORATION d/b/a STRYKER                      )       MEMORANDUM OPINION
   ORTHOPAEDICS, et al.,                          )           AND ORDER
                                                  )
           Defendants.                            )

                                      ***   ***   ***   ***
        Plaintiff Leroy Gooch has filed a motion seeking permission to serve Defendant

 Howmedica International S De R.L. (“HOC International”) by alternative means, pursuant to

 Rule 4(f)(3) of the Federal Rules of Civil Procedure. [Record No. 45] The motion will be

 denied because the plaintiff has not attempted to serve HOC International by traditional means

 and has not identified any extenuating circumstances that would hinder his ability to serve the

 defendant under Rule 4(f)(1) or (2).

        Gooch filed the Complaint in this matter on August 21, 2019. He named Howmedica

 Osteonics Corporation (“HOC”) and Osartis GMBH (“Osartis”) as defendants, alleging that

 he was harmed as a result of their defective products being used in his knee replacement

 surgery. On February 24, 2020, Gooch was granted permission to file an Amended Complaint

 which added HOC International as a defendant. [Record No. 31] Gooch alleged that HOC

 International was a citizen of Ireland.




                                              -1-
Case: 5:19-cv-00339-DCR-MAS Doc #: 50 Filed: 07/23/20 Page: 2 of 5 - Page ID#: 332




        Gooch’s counsel sent an e-mail to HOC’s attorneys of record shortly after filing the

 Amended Complaint, asking both HOC and HOC International to waive service. [Record No.

 45-1] On March 30, 2020, counsel for Gooch received an e-mail from attorney Ben Walther

 of the firm Shook Hardy & Bacon, stating: “As we have explained in the past, we do not

 believe that Howmedica International S. de R.L. is a proper party or subject to [the] court[’]s

 jurisdiction in the Gooch lawsuit[]. Howmedica International S. de R.L. therefore declines to

 waive service in [the] case.”1 [Record No. 45-2]

        The parties now agree that HOC International is a Panamanian entity. Rule 4(h) of the

 Federal Rules of Civil Procedure provides that a foreign corporation, partnership, or other

 unincorporated association that is subject to suit under a common name may be served at a

 place not within any judicial district of the United States in any manner prescribed by Rule

 4(f) for serving an individual, with the exception of personal delivery under (f)(2)(C)(i).

        Rule 4(f) provides:

                Unless federal law provides otherwise, an individual . . . may be served
        at a place not within any judicial district of the United States:
                (1)    by any internationally agreed means of service that is reasonably
        calculated to give notice, such as those authorized by the Hague Convention on
        the Service Abroad of Judicial and Extrajudicial Documents;
                (2)    if there is no internationally agreed means, or if an international
        agreement allows but does not specify other means, by a method that is
        reasonably calculated to give notice:
                       (A) as prescribed by the foreign country’s law for service in
        that country in an action in its courts of general jurisdiction;
                       (B)     as the foreign authority directs in response to a letter
        rogatory or letter of request; or
                       (C)     unless prohibited by the foreign country’s law, by . . .
                               (ii)    using any form of mail that the clerk addresses and
        sends to the individual and that requires a signed receipt; or

 1
        Attorney Walther’s e-mail also addressed Ackerman v. HOC, et al., 6:20-cv-3061 (W.D.
 Mo.), where a similar issue is pending. In that action, Walther has entered an appearance as
 counsel of record for HOC, along with Nicholas Deutsch who represents HOC in this matter.
                                               -2-
Case: 5:19-cv-00339-DCR-MAS Doc #: 50 Filed: 07/23/20 Page: 3 of 5 - Page ID#: 333




               (3)    by other means not prohibited by international agreement, as the
        court orders.

        The threshold question is whether the Court may authorize service under Rule 4(f)(3).

 The parties agree that both Panama and the United States are signatories to the Inter-American

 Convention on Letters Rogatory which establishes a method agreed upon by both countries for

 service of civil process within their borders. See Elcometer, Inc. v. TQC-USA, Inc., No. 12-

 cv-14628, 2013 U.S. Dist. LEXIS 19874, at *12 (E.D. Mich. Feb. 14, 2013) (permitting e-mail

 service under 4(f)(3) after plaintiff diligently, but unsuccessfully attempted to serve defendants

 through traditional methods). The Inter-American Convention does not purport to provide the

 exclusive method of effecting service between the signatories. Rather, it allows other means

 of service. Dow Chem. Co. v. Edelstein, No. 13-14745, 2014 U.S. Dist. LEXIS 41570, at *19

 (E.D. Mich. Mar. 28, 2014).

        The United States Court of Appeals for the Sixth Circuit has not addressed whether

 there is a hierarchy among the methods of service set forth in Rule 4(f). See Slay v. IB Travelin,

 Inc., No. 2: 18-cv-2728, 2019 U.S. Dist. LEXIS 22554, at *5 (W.D. Tenn. Feb. 12, 2019)

 (citing Phoenix Process Equip. Co. v. Capital Equip. & Trading Corp., 250 F. Supp. 3d 296,

 306 (W.D. Ky. 2017)). However, as the court in Slay and numerous other courts have

 observed, there is nothing in the language of Rule 4 that suggests Rule 4(f)(3) is “a last resort”

 or constitutes “extraordinary relief.” Lexmark Int’l, Inc. v. Ink Techs. Printer Supplies, LLC,

 295 F.R.D. 259, 260 (S.D. Ohio 2013) (quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d

 1007, 1015 (9th Cir. 2002)). But see C&F Sys., LLC v. Limpimax, S.A., No. 1: 09-cv-858,

 2010 U.S. Dist. LEXIS 973, at *6 (W.D. Mich. Jan. 6, 2010) (viewing Rule 4(f)(3) as a “final

 effort to make service when other means have failed”).


                                               -3-
Case: 5:19-cv-00339-DCR-MAS Doc #: 50 Filed: 07/23/20 Page: 4 of 5 - Page ID#: 334




        Even if plaintiffs may be authorized to proceed directly under Rule 4(f)(3), the Court

 must decide “whether the facts and circumstances of the case warrant the exercise of its

 discretion to order alternative service.” Lexmark Int’l, Inc., 295 F.R.D. at 261. The plaintiff

 has not offered any authority indicating that a litigant should be able to invoke alternative

 service because it is more convenient than following internationally agreed-upon means. See

 Slay, 2019 U.S. Dist. LEXIS 22554, at *2 (“Congress trusted courts not to authorize alternative

 service of process under 4(f)(3) so regularly that regard for international comity would become

 a nullity.”). The 1993 advisory committee notes to Rule 4 indicate that alternative service

 under Rule 4(f)(3) is justified only when there is a good reason for deviating from the

 traditional methods of international service, such as cases of urgency or when the

 internationally agreed-upon methods would be futile.

        Gooch contends that he should be permitted to serve HOC International by serving

 “Stryker Counsel” in the United States (presumably Ben Walther) because “Stryker Counsel

 has communicated and consulted HOC International about this lawsuit” and “have the ability

 to inform HOC International of this litigation.” Alternatively, Gooch asks that he be permitted

 to serve HOC International by serving its registered agent, a law firm in Panama City, Panama.

 However, Gooch has not provided any justification for his request for alternative service.

 While courts have permitted alternative service in the case of elusive, difficult-to-serve

 defendants, the plaintiff has not cited any case in which alternative service was authorized

 simply because a foreign defendant declined to waive service.

        Plaintiff Gooch apparently has not made any efforts to serve Defendant HOC

 International. Without some additional showing of why service should not be made in

 compliance with Rule 4(f)(1) or (2) (e.g., urgency, futility, or obstacles in complying with
                                              -4-
Case: 5:19-cv-00339-DCR-MAS Doc #: 50 Filed: 07/23/20 Page: 5 of 5 - Page ID#: 335




 internationally agreed means of service or the foreign country’s law), alternative service under

 Rule 4(f)(3) is inappropriate. Accordingly, it is hereby

        ORDERED that the plaintiff’s motion for alternative service pursuant to Fed. R. Civ.

 P. 4(f)(3) [Record No. 44] is DENIED.

        Dated: July 23, 2020.




                                              -5-
